                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JOSH HENDERSON,                                     CASE NO. C21-5123-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    PHOENIX FINANCIAL SERVICES, LLC, et
      al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff Josh Henderson and Defendant Trans
18
     Union, LLC’s stipulation of dismissal of claims solely against Trans Union (Dkt. No. 39). The
19
     motion is GRANTED. It is hereby ORDERED that all claims against Defendant Trans Union,
20
     LLC be DISMISSED with prejudice with each party to bear its own costs. This dismissal shall
21
     have no effect on Plaintiff’s claims against the remaining defendants in this matter.
22
            DATED this 6th day of July 2021.
23
                                                            Ravi Subramanian
24                                                          Clerk of Court

25                                                          s/Paula McNabb
                                                            Deputy Clerk
26


     MINUTE ORDER
     C21-5123-JCC
     PAGE - 1
